Cite as: 595 U. S. ____ (2022)            1

                    GORSUCH, J., dissenting

SUPREME COURT OF THE UNITED STATES
TRUSTEES OF THE NEW LIFE IN CHRIST CHURCH v.
     CITY OF FREDERICKSBURG, VIRGINIA
  ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME
                  COURT OF VIRGINIA
             No. 21–164.   Decided January 18, 2022

  The motion of Ethics & Religious Liberty Commission of
the Southern Baptist Convention, et al. for leave to file a
brief as amici curiae is granted. The petition for a writ of
certiorari is denied.
  JUSTICE GORSUCH, dissenting from the denial of certio-
rari.
  This case began when the New Life in Christ Church in
Fredericksburg, Virginia, claimed a tax exemption for a res-
idence occupied by Josh and Anacari Storms. Hired as
“Youth Ministers,” the couple was responsible for
“provid[ing] leadership over” the church’s “ministry” to col-
lege students “through godly example, prayer, leadership
development, collegiate community engagement, program
management and administrative oversight.” App. to Pet.
for Cert. 46a, 57a. The couple’s duties included leading Bi-
ble study meetings; providing “discipleship” to “each mem-
ber of the college ministry”; developing and managing a
budget for the “[m]inistry activities”; and “[e]xecut[ing]
ministry vision and goals.” Id., at 58a. For their work, the
Storms received a yearly salary from the church. Id., at
59a.
  The city of Fredericksburg (City) sought to deny the
church’s tax exemption. Years of litigation ensued. Id., at
6a. Before us, though, the dispute is a narrow one. The
parties accept that, under state law, a church may claim a
“ministerial” residence exempt from taxes. See Va. Code
Ann. §58.1–3606(A)(2) (2017). They accept that the Storms’
2       TRUSTEES OF NEW LIFE IN CHRIST CHURCH v.
                   FREDERICKSBURG
                  GORSUCH, J., dissenting

home was the only residence the church sought to claim ex-
empt. App. to Pet. for Cert. 118a. They acknowledge that
the home of a “subordinate” minister can qualify for the tax
exemption too. Id., at 72a. And they agree that state law
does not supply a definition for the term “minister.” In-
stead, whether a person qualifies as a “minister” varies
across “different religious denominations or traditions” and
“depends on the organizational policies of the organization.”
Id., at 20a; see also 1977 Va. Op. Atty. Gen., Ann. Rep. 276,
277 (1976–1977).
   So how has the City sought to justify denying the tax ex-
emption? Primarily, the City has argued that the church is
not entitled to a tax credit because it misunderstands who
qualifies as “minister” in its own faith tradition. To develop
this argument, the City conducted extensive discovery into
church practices and beliefs. In its interrogatories, the City
asked questions such as whether church “doctrine and/or
polity” permits Anacari Storms “to be ordained” given that
she is a woman. App. to Pet. for Cert. 46a, 48a. Ultimately,
the City argued that the church is “governed by the Book of
Church Order of the Presbyterian Church in America” and
that the “Book of Church Order utilizes the term ‘minister’
in contexts that make it clear that the term refers to a duly
ordained person with specific leadership duties.” Id., at
70a–71a. The Storms failed this test, the City argued, be-
cause they had “not been ordained” and are not listed as a
“Lead Pastor, Associate Pastor, or Assistant Pastor” on the
congregation’s website. Id., at 72a (internal quotation
marks omitted).
   The church tried to explain that the City misunderstood
its traditions and practices. The church responded that,
yes, women can and do serve as ministers. Id., at 95a. It
acknowledged that “in order to deliver sermons” a minister
in its tradition must be ordained but nothing in its rules or
the Book of Church Order “prohibits a particular church
from hiring ministers to serve as messengers and teachers
                  Cite as: 595 U. S. ____ (2022)             3

                     GORSUCH, J., dissenting

of the faith” without ordination. Id., at 94a–95a. Instead,
the church explained its understanding that “Section 12 of
the Book of Church Order provides each church rather
broad authority to govern its own affairs[,] which . . . in-
clude[s] the ability to hire ministers to cater to specialized
groups, such as youth.” Id., at 95a.
   It seems that none of these explanations satisfied the
City. Rather than drop its suit, it pressed on with its effort
to have the church’s tax exemption withdrawn. Ultimately,
it even persuaded a state trial court to rule in its favor. Af-
ter the Virginia Supreme Court declined to review that
judgment, the church filed a petition for certiorari in this
Court. Yet even now, before this Court, the City continues
to insist that a church’s religious rules are “subject to veri-
fication” by government officials. Brief in Opposition 10.
   I would grant the petition and summarily reverse. The
First Amendment does not permit bureaucrats or judges to
“subject” religious beliefs “to verification.” About this, the
Court has spoken plainly and consistently for many years.
In Serbian Eastern Orthodox Diocese for United States and
Canada v. Milivojevich, for example, a state court con-
ducted a “ ‘detailed review’ ” before determining that a
church’s decision was “ ‘not in accordance with the pre-
scribed procedure of the constitution and the penal code of
the Serbian Orthodox Church.’ ” 426 U. S. 696, 718 (1976).
This Court reversed, explaining that such governmental in-
trusions into ecclesiastical questions are “impermissible.”
Id., at 718–719. Absent proof of insincerity or fraud, a
church’s decisions “ ‘on matters purely ecclesiastical, alt-
hough affecting civil rights, are accepted in litigation before
the secular courts as conclusive.’ ” Id., at 729 (emphasis
added); see also Gonzalez v. Roman Catholic Archbishop of
Manila, 280 U. S. 1, 16 (1929); Our Lady of Guadalupe
School v. Morrissey-Berru, 591 U. S. ___ (2020) (slip op., at
26).
   The Framers of our Constitution were acutely aware how
4       TRUSTEES OF NEW LIFE IN CHRIST CHURCH v.
                   FREDERICKSBURG
                  GORSUCH, J., dissenting

governments in Europe had sought to control and manipu-
late religious practices and churches. They resolved that
America would be different. In this country, we would not
subscribe to the “arrogant pretension” that secular officials
may serve as “competent Judge[s] of Religious truth.” Me-
morial and Remonstrance Against Religious Assessments,
in Selected Writings of James Madison 21, 24 (R. Ketcham
ed. 2006). Instead, religious persons would enjoy the right
“to decide for themselves, free from state interference, mat-
ters of . . . faith and doctrine.” Kedroff v. Saint Nicholas
Cathedral of Russian Orthodox Church in North America,
344 U. S. 94, 116 (1952). This case may be a small one, and
one can hope that the error here is so obvious it is unlikely
to be repeated anytime soon. But I would correct it. Bu-
reaucratic efforts to “subject” religious beliefs to “verifica-
tion” have no place in a free country.